DETAILED ACTION
Claims 17 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European application No. 17195964.6, having a filing date of Oct. 11, 2017. 
Drawings
The drawings are objected to because various elements are not labelled in Fig. 1.  Paragraph 0075 of the specification/PGPub refers to at least C1, C2, and C3 that are not labelled in Fig. 1 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
The abbreviations FMEA, FMECA, FMEDA, OMG, EAST-ADL are not defined.
There is a comma missing after ‘chain(s)’ [claim 2].
There is a comma missing after ‘failure rate’ [claim 7].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3-4, 6 and 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of these claims recite limitations such as  ' transforming at least one system evaluation criterion into one or more corresponding relevant state patterns’ [claim 3] and the specification .
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
‘and/or’ is used throughout the claims and the corresponding claims are therefore unclear — some specific instances are noted below.  A suggested alternative, when appropriate, is ‘at least one of’.
With regard to claim 1, this claim recites a method for providing an analytical artifact, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
With regard to claim 2, this claim recites tree(s) and chains(s) and it is not clear if these terms are singular or plural.  In addition, the use of ‘and/or’ in the list of alternatives makes the scope of the claim particularly unclear.
With regard to claim 3, this claim recites ‘transforming at least one system evaluation criterion into one or more corresponding relevant state patterns’. It is not clear, even based on the specification, how this transformation is performed, e.g. it is not clear how a maintainability criterion (claim 5) may be transformed into a ‘state pattern’.  A best effort has been made by the Examiner to interpret the claim language in view of this very significant lack of clarity.
With regard to claim 4, this claim recites ‘transforming at least one system evaluation criterion into one or more corresponding relevant state patterns’.  It is not clear, even based on the specification, how this transformation is performed.  A best effort has been made by the Examiner to interpret the claim language in view of this very significant lack of clarity.
With regard to claim 5, the use of ‘and/or’ in the list of alternatives makes the scope of the claim particularly unclear.
With regard to claim 6, this claim recites ‘transforming the system evaluation criterion into at least one system state that is represented by a state pattern’.  It is not clear, even based on the specification, how this transformation is performed.  A best effort has been made by the Examiner to interpret the claim language in view of this very significant lack of clarity.
With regard to claim 7, the use of ‘and/or’ in the list of alternatives makes the scope of the claim particularly unclear.
With regard to claim 8, this claim recites ‘the FMEA table…’ for which there is no antecedent basis. 
With regard to claim 10, this claim recites ‘the system evaluation criterion is transformed by a linguistic transformation program into a corresponding relevant state pattern’.  It is not clear, even based on the specification, how this transformation is performed.  A best effort has been made by the Examiner to interpret the claim language in view of this very significant lack of clarity.
With regard to claim 11, this claim recites ‘Systems Modeling Language (OMG SysML)’ and it is not clear what OMG refers to.
With regard to claim 16, this claim recites ‘hardware components such as CPUs’.  The phrase ‘such as’ renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The other dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the claim from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 5, 7, 11-14 and 16 are rejected under 35 U.S.C. 101 because these claims are directed to non-statutory subject matter.  
With regard to claim 1, the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  See MPEP 2173.05(q) and also MPEP 706.03.   Dependent claims 2, 5, 7, 11-14 and 16 are also rejected under 35 U.S.C. § 101 as they depend on claim 1 and also do not recite any steps.
Claim(s) 3–4, 6, 8-10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception — an abstract idea (mental process). 
Claim 1, upon which the other claims depend, ostensibly recites a method for providing an analytical artifact i.e. a process, which is a statutory category of invention — but no steps are recited, see above.  
Claim 3 recites ‘transforming at least one system evaluation criterion into one or more corresponding relevant state patterns’ and ‘generating the fault tree and/or Markov chain on the basis of the relevant state patterns’.  These steps can be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (a mental process), see MPEP 2106.04(a).  Note that the specification/PGPub states ‘Conventionally, the analysis 
This judicial exception is not integrated into a practical application because the additional elements, i.e. machine readable data (merely applying the exception with a generic computer – see 2106.04(a)(2) III C) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, machine readable data (merely applying the exception with a generic computer – see 2106.04(a)(2) III C) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea and are not considered significantly more, see MPEP 2106.05(d) II.  Also note that fault trees, FMEA tables etc. are well-understood, routine, conventional (see references cited in the rejection under 35 U.S.C. § 103 below).  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 4 recites similar limitations to claim 3 and is rejected under the same rationale.
Claim 6 recites ‘transforming the system evaluation criterion into at least one system state that is represented by a state pattern’, ‘applying the at least one state pattern to input ports and output 
Claim 8 recites ‘reactions of the system of interest to single failure modes of the components of the system is determined’ (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 A) and ‘generate automatically the FMEA table, FMECA table or FMEDA table or parts of those’ (mental process).  Thus this claim recites an abstract idea.
Claim 9 recites similar limitations to claim 8 and is rejected under the same rationale.
Claim 10 recites ‘the system evaluation criterion is transformed by a linguistic transformation program’ (mental process).  Thus this claim recites an abstract idea.
Claim 15 recites ‘the generated analytical artifact is processed to monitor and/or control automatically components of the system of interest’ (executing a generic action, insignificant extra-solution activity, see MPEP 2106.05(g))) and ‘depending on an evaluation result of the processed analytical artifact’ (mental process).  Thus this claim recites an abstract idea.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 12 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al. U.S. Patent Publication No. 20150142402 (hereinafter Ramesh) in view of Williams et al. U.S. Patent No. 7200525 (hereinafter Williams).
Regarding claim 1, Ramesh teaches a method for providing an analytical artifact used for development and/or analysis of a technical system of interest comprised of components [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system. Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree to express the transfer function for the component fault-based model constructed by the component fault-based modeler 202 ; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees; 0071,F ig.15  — a method 
But Ramesh fails to clearly specify components having associated machine readable data and generating an analytical artifact in response to at least one applied system evaluation criterion.
However, Williams teaches components having associated machine readable data [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically] and generating an analytical artifact in response to at least one applied system evaluation criterion [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
Ramesh and Williams are analogous art.  They relate to fault analysis systems, particularly involving the generation of fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by Ramesh, by incorporating the above limitations, as taught by Williams.  

Regarding claim 2, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that the generated analytical artifact comprises 
a fault tree [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees], 
a Markov chain, a combination of fault tree(s) and Markov chain(s), an FMEA table, an FMECA table, and/or an FMEDA table.
Regarding claim 3, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that the fault tree and/or Markov chain are provided by transforming data into one or more corresponding relevant state patterns at ports forming a system boundary of the system of interest [0045-0047, Figs. 4-8 — For each component, the design and safety 
Further, Williams teaches that the fault tree and/or Markov chain are provided by transforming at least one system evaluation criterion into data [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification to ensure that a safety analysis is consistent with an acceptable standard recognized in the field thus providing a level of quality assurance.
Regarding claim 4, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that the fault tree and/or Markov chain are provided by transforming data into one or more corresponding relevant state patterns at ports forming a system boundary 
Further, Williams teaches that the fault tree and/or Markov chain are provided by transforming at least one system evaluation criterion into data [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification to ensure that a safety analysis is consistent with an acceptable standard recognized in the field thus providing a level of quality assurance.
Regarding claim 7, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  

port definitions of input and output ports of the component [0032-0035 — This transfer function may be expressed as an assembly of the fault trees of the components of the system, and the inputs (port definitions), controls and outputs (port definitions) may more particularly refer to those of the components.; 0045-0047, Fig. 4 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component], 
component failure modes [0038 — component fault-based modeler 202 may be configured to receive design data describing the complex system, its systems and/or components, and safety data describing possible failures of the complex system… safety data may include, for example, data related to failure modes, failure conditions and/or common cause failures of the complex system and its components. The failure-mode data may include a model of failure modes of the complex system and its components], 
an internal state of the component, a failure rate a maintenance activity, an inspection interval, a mean down time, and/or a mean time to repair.
Further, Williams teaches a machine readable description of a component [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically].
Regarding claim 12, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches a functional description of a component of the system of interest [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow].
Further, Williams teaches a machine readable description of a component of the system of interest is stored in a local memory of the component integrated in said component [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19  — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically], connected to a port of said component or attached to said component.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  

Regarding claim 14, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Williams teaches that a system evaluation criteria are derived from a technical standard and/or from a machine readable contract [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification to ensure that a safety analysis is consistent with an acceptable standard recognized in the field thus providing a level of quality assurance.
Regarding claim 15, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform diagnosis of any problems within a device and to determine automated and/or human repair actions, as taught by Williams [Col. 105 lines 1-55].
Regarding claim 16, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that components of the system of interest comprise: hardware components [0053 — a flashlight (system) composed of components including a battery, switch and bulb. FIGS. 6, 7, 8A and 8B (FIGS. 8A and 8B collectively FIG. 8) illustrate examples of suitable fault-based models for the battery 600, bulb 700 and switch 800], software components to be executed by hardware components such as CPUs and embedded components.
Regarding claim 17, Ramesh teaches a system for analyzing, monitoring and/or controlling a technical system of interest [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system. Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree to express the transfer function for the component fault-based model constructed by the component fault-based modeler 202 ; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees; 0071,F ig.15  — a method 1500…fault trees… the method 1500 may include performing a safety analysis using the system fault-based model] comprised of components having ports connected to each other [0032-0035 — This transfer function may be expressed as an assembly of the fault trees of the components of the system, and the inputs (port definitions), controls and outputs (port definitions) may more particularly refer to those of the components.; 0045-0047, 
But Ramesh fails to clearly specify components having associated machine readable data stored in a local or remote memory, components connected via wired or wireless links and generating an analytical artifact in response to at least one applied system evaluation criterion.
However, Williams teaches components having associated machine readable data stored in a local or remote memory [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically], components connected via wired or wireless 
Ramesh and Williams are analogous art.  They relate to fault analysis systems, particularly involving the generation of fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by Ramesh, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification so that component data may be input automatically, as taught by Williams [col. 53 lines 4-19] and to ensure that a safety analysis is consistent with an acceptable standard recognized in the field thus providing a level of quality assurance.  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute known wired or wireless connections in the system of interest, as taught by Williams, for the generic connections of Ramesh for the predictable result of a safety analysis system and method applicable to systems with standard wired or wireless interconnections.   
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Kymal et al. U.S. Patent Publication No. 20150095101 (hereinafter Kymal).
Regarding claim 5, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
But the combination of Ramesh and Williams fails to clearly specify that the system evaluation criterion comprises: a reliability criterion, an availability criterion, a maintainability criterion, and/or a safety criterion.
However, Kymal teaches that the system evaluation criterion comprises: a reliability criterion, an availability criterion, a maintainability criterion, and/or a safety criterion [0053-0057, Figs. 5-6 — the system may generate a subsystem FMEA based on that subsystem's technical safety requirements].
Ramesh, Williams and Kymal are analogous art.  They relate to fault/failure management systems, particularly involving fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Kymal.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve required safety goals, as suggested by Kymal [0052-0057].
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Moriya et al. U.S. Patent Publication No. 20080034258 (hereinafter Moriya).
Regarding claim 8, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that reactions of the system of interest to single failure modes of the components of the system is determined to generate automatically the analytical artifact or parts of those [0051, Fig. 5 —  The gate node represents a failure effect (reaction), and integrates events or other gates using one or more Boolean logic operations 508; 0055, Fig. 7 — the bulb fault-based model 700 may include a plurality of nodes interconnected by a Boolean logic OR operation 702 and directed links 510, 512, 514 — the effect of a failure determines if the bulb produces light (reaction)].
But the combination of Ramesh and Williams fails to clearly specify an FMEA table, FMECA table or FMEDA table.
However, Moriya teaches an FMEA table, FMECA table or FMEDA table [0065, Fig. 3 — a process FMEA table].
Ramesh, Williams and Moriya are analogous art.  They relate to fault management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known FMEA table, as taught by Moriya, for the analytical artifact of Ramesh and Williams for the predictable result of a safety analysis system and method utilizing an FMEA table.   Also, utilizing an FMEA table is 
Regarding claim 9, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that reactions of the system of interest to single failure modes of the components of the system is determined to generate automatically the analytical artifact or parts of those [0051, Fig. 5 —  The gate node represents a failure effect (reaction), and integrates events or other gates using one or more Boolean logic operations 508; 0055, Fig. 7 — the bulb fault-based model 700 may include a plurality of nodes interconnected by a Boolean logic OR operation 702 and directed links 510, 512, 514 — the effect of a failure determines if the bulb produces light (reaction)].
But the combination of Ramesh and Williams fails to clearly specify generating an FMEA table, an FMECA table or FMEDA table or parts of those on the basis of an additional predefined failure classification criterion.
However, Moriya teaches generating an FMEA table, an FMECA table or FMEDA table or parts of those on the basis of an additional predefined failure classification criterion [0117, Fig. 3 — FIG. 3 shows an example of the process FMEA table… A group of information (information in one horizontal row in the table of FIG. 3) of each item for each type of phenomena is called a failure mode (fault mode). (failure classification); 0207 — If calculation processing is performed periodically, for example, processing shown in FIG. 27 may be performed repeatedly for all failure modes recorded in the process FMEA table or making the rounds periodically of each group after dividing the failure modes recorded in the process FMEA table into a plurality of 
Ramesh, Williams and Moriya are analogous art.  They relate to fault management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known FMEA table, as taught by Moriya, for the analytical artifact of Ramesh and Williams for the predictable result of a safety analysis system and method utilizing an FMEA table.   Also, utilizing an FMEA table is advantageous for controlling reliability analysis and fault factor analysis of management targets, as taught by Moriya [0230].  One of ordinary skill in the art would also have been motivated to utilize a failure classification criterion in order to better organize the various types of failures.
Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Jones et al. U.S. Patent Publication No. 20150019187 (hereinafter Jones).
Regarding claim 11, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  

Further, Williams teaches components having machine readable data [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically] and generating an analytical artifact in response to at least one applied system evaluation criterion [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
But the combination of Ramesh and Williams fails to clearly specify using Systems Modeling Language (OMG SysML), Architecture Analysis and Design Language (AADL) or EAST-ADL.
However, Jones teaches using Systems Modeling Language (OMG SysML), Architecture Analysis and Design Language (AADL) or EAST-ADL [0084 — respective modelers and/or 
Ramesh, Williams and Jones are analogous art.  They relate to fault/failure analysis systems, particularly involving fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known Systems Modeling Language (OMG SysML), Architecture Analysis or Design Language (AADL) languages, as taught by Jones, for the unspecified language of Ramesh and Williams for the predictable result of a safety analysis system and method utilizing one these languages.  Such languages are known to facilitate of models in failure related systems, as taught by Jones [0084].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Bock et al. U.S. Patent Publication No. 20090113248 (hereinafter Bock).
Further, Ramesh teaches a functional description of a component of the system of interest [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow].

But the combination of Ramesh and Williams fails to clearly specify that data of the system of interest is stored in a remote data storage of a network.
However, Bock teaches that machine readable data of the system of interest is stored in a remote data storage of a network [0020, Fig. 1 — a community fault tree analysis (FTA) and a data store 150 accessible/readable by various computer systems over network 115; 0028-0029 — community FTA data store 150 may store FTA data that is maintained and shared by a community of users…  the FTA data used in troubleshooting may be based on a combination of FTA data stored in community FTA data store 150].
Ramesh, Williams and Bock are analogous art.  They relate to fault analysis systems, particularly involving fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Bock.  

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119